Name: Commission Regulation (EEC) No 999/93 of 28 April 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/24 Official Journal of the European Communities 29. 4. 93 COMMISSION REGULATION (EEC) No 999/93 of 28 April 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3857/92 (3), as last amended by Regulation (EEC) No 754/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3857/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 42, 19. 2. 1993, p. 1 . (3) OJ No L 390, 31 . 12. 1992, p . 73 . 0 OJ No L 77, 31 . 3 . 1993, p. 35 . 29 . 4, 93 Official Journal of the European Communities No . L 104/25 ANNEX to the Commission Regulation of 28 April 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) Week No 18 Week No 19 Week No 20 Week No 21 Week No 22 CN code from 3 to from 10 to from 17 to from 24 to from 31 May 9 May 1993 16 May 1993 23 May 1993 30 May 1993 to 6 June 1993 0104 10 30 (') 74,871 73,503 71,680 69,400 67,121 0104 10 80 (') 74,871 73,503 71,680 69,400 67,121 0104 20 90 (') 74,871 73,503 71,680 69,400 67,121 0204 10 00 (2) 159,300 156,390 152,510 147,660 142,810 0204 21 00 (2) 159,300 156,390 ' 152,510 147,660 142,810 0204 22 10 0 111,510 109,473 106,757 103,362 99,967 0204 22 30 (2) 175,230 172,029 167,761 162,426 157,091 0204 22 50 (2) 207,090 203,307 198,263 191,958 185,653 0204 22 90 (2) 207,090 203,307 198,263 191,958 185,653 0204 23 00 (2) 289,926 284,630 277,568 268,741 259,914 0204 50 11 (2) 159,300 156,390 152,510 147,660 142,810 0204 50 13 (2) 111,510 109,473 106,757 103,362 99,967 0204 50 150 175,230 172,029 167,761 162,426 157,091 0204 50 19 0 207,090 203,307 198,263 191,958 185,653 0204 50 31 0 207,090 203,307 198,263 191,958 185,653 0204 50 39 0 289,926 284,630 277,568 268,741 259,914 0210 90 11 0 207,090 203,307 198,263 191,958 185,653 0210 90 19 0 289,926 284,630 277,568 268,741 259,914 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.